Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Current invention teaches a method for producing a chip varistor, the method comprising “the second electrically conductive material contained in the intermediate conductor pattern is diffused into the green body to form a low resistance region…, through firing of the green body.”  Current invention also teach a chip varistor, “wherein the element body includes a low resistance region in which the second electrically conductive material is diffused, the low resistance region being located between the first and second internal electrodes in the direction in which the first and the second internal electrodes oppose each other.”  
The region in which the second electrically conductive material contained in the intermediate conductor pattern (between the first and second internal electrodes) diffused into the green body (after firing) has a lower resistance than the region in which the second electrically conductive material is not diffused.  This improves the ESD resistance for the chip varistor.  
Prior art, Nakamura et al., US Pat. 5,119,062, teaches the low resistance region (see figure 5 of Nakamura).  However, the low resistance region 38a and 38b are connected to the internal electrodes 33 and 34 at the edge/end of the chip resistor to lead out through the external electrodes (see col. 6, lines 64-68), thus differ from the teachings of the current invention.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYUNG S LEE/Primary Examiner, Art Unit 2833